Citation Nr: 9913389	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-operative 
residuals of bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service, reportedly from June 
1986 to June 1989.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which, in pertinent part, denied service 
connection for bilateral carpal tunnel syndrome.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes a causal nexus between bilateral carpal tunnel 
syndrome and the veteran's naval service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for post-operative 
residuals of bilateral carpal tunnel syndrome.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-operative residuals of carpal tunnel syndrome (CTS).  VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical records show that he had no 
complaints or findings of any wrist condition at the time of 
his pre-enlistment medical examination in February 1986, did 
not seek treatment for a wrist or hand condition during 
active duty, and had no findings relative to a wrist or hand 
condition at his May 1989 pre-separation medical examination.  
The first report of any complaint relative to a wrist or hand 
condition is an April 1992 treatment note prepared by a 
physician at the Iowa Institute of Orthopedics, which 
indicates, "[the veteran] is being evaluated for right hand 
pain, weakness and paresthesia which he has had for 
approximately two months."  "[P]rofound atrophy" of the 
thenar muscles of the right hand was also noted.  The 
tentative diagnosis at that time was advanced carpal tunnel 
compression.  The first report of left hand CTS was in 
January 1993, again in an Iowa Orthopedics treatment note.  
CTS release surgery was performed on the right wrist in May 
1992 and on the left wrist in March 1993.  Follow-up surgery 
was performed at the Mayo Clinic of Rochester, Minnesota, in 
December 1994 and April 1995 for the right and left wrists, 
respectively.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).  

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's carpal tunnel syndrome is related to or otherwise 
had its origin during his period of active naval service.  
The first medical evidence which appears to address the issue 
of the etiology or onset of the veteran's CTS is the Iowa 
Orthopedic functional capacity evaluation completed in 
December 1996.  The report indicates that the veteran and his 
history were "well-known" to the center, and identifies the 
"Injury Date" for bilateral CTS as November 1991, and the 
mechanism of injury as gradual onset.  Treatment notes from 
the Mayo Clinic dated in November 1994 report that "[t]he 
most likely etiology is perineural fibrosis."  There is no 
indication that the veteran's in-service duties contributed 
to this condition, or that it is otherwise related to his 
active naval service.

The veteran has submitted a number of statements regarding 
his claim, and has testified before both an RO hearing 
officer and the undersigned member of the Board.  
Essentially, he contends that his CTS originated while on 
active duty as a result of constant maintenance of his ship's 
paintwork.  In support of this assertion, the veteran notes 
that during active service his hands hurt and were sometimes 
numb, but he states that he did not see a military health 
care provider for this problem.  In addition, the veteran has 
reported that the symptoms associated with his CTS began 
within months after his release from active duty, and that 
the advanced status and severity of the condition when first 
noted in April 1992 compels the conclusion that it originated 
during active service.  

Laypersons may offer competent, probative testimony related 
to their observation of the apparent physical manifestations 
of a condition, particularly where continuity of 
symptomatology is at issue.  See Falzone v. Brown, 8 Vet.App. 
398, 403 (1995).  Even accepting the veteran's statements 
regarding the onset of symptoms of pain in the hands, 
however, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  

It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since the veteran has no medical expertise, his lay opinion 
does not provide a basis upon which to make any finding as to 
the origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for post-operative 
residuals of CTS is simply not well grounded and must be 
denied on that basis.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for post-operative residuals of bilateral carpal 
tunnel syndrome is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

